StooictoN, J.
The assignment of errors and the arguments of counsel are confined to the single point, whether the District Court erred in holding it necessary for the railroad company, at the time of demanding the bonds of the county, to offer or tender certificates of stock for the amount thereof. This is the only question that will be considered by the court.
It is stated in the information as one of the terms on which the subscription of stock was made by the county, “ that said county was to receive for each bond as issued, a certificate for the same amount of stock in said company.”
We do not understand from this that an actual tender or delivery of the certificates of stock was a condition precedent to the issue or delivery of the county bonds by the defendant. The bonds are to be issued before there is any right to demand the certificates of stock; and all that is necessary to allege on the part of the relator, is a readiness or willingness to issue the certificates when the county bonds are delivered. This much is plainly and distinctly averred in the information. See opinion of Gholson, J., in James v. *293Cincinnati, Hamilton & Dayton R. R. Company, American Law Register 718.
Judgment reversed.